EXHIBIT 10.1


Execution Version



SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND GUARANTY




THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT
AND GUARANTY (this “Amendment”), is made and entered into as of December 12,
2013, by and among AARON’S, INC., a Georgia corporation (“Sponsor”), each of the
lending institutions listed on the signature pages hereto (such lenders, the
“Participants”) and SUNTRUST BANK, a banking corporation organized and existing
under the laws of Georgia having its principal office in Atlanta, Georgia, as
Servicer (in such capacity, the “Servicer”).


W I T N E S S E T H:


WHEREAS, the Sponsor, the Participants and the Servicer are parties to a certain
Second Amended and Restated Loan Facility Agreement and Guaranty, dated as of
June 18, 2010, as amended by that certain First Amendment to Second Amended and
Restated Loan Facility Agreement and Guaranty dated as of March 31, 2011, by
that certain Second Amendment to Second Amended and Restated Loan Facility
Agreement and Guaranty dated as of May 18, 2011, by that certain Third Amendment
to Second Amended and Restated Loan Facility Agreement and Guaranty dated as of
July 1, 2011, by that certain Fourth Amendment to Second Amended and Restated
Loan Facility Agreement and Guaranty dated as of May 16, 2012, by that certain
Fifth Amendment to Second Amended and Restated Loan Facility Agreement and
Guaranty dated as of December 13, 2012 and by that certain Sixth Amendment to
Second Amended and Restated Loan Facility Agreement and Guaranty dated as of
October 8, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Facility Agreement”; capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the Loan
Facility Agreement), pursuant to which the Participants have made certain
financial accommodations available to the Sponsor;


WHEREAS, the Sponsor has requested that the Participants and the Servicer amend
certain provisions of the Loan Facility Agreement, and subject to the terms and
conditions hereof, the Participants are willing to do so;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Sponsor, the Participants and the Servicer
agree as follows:


1.    Amendments.


(a) Section 2.1 of the Loan Facility Agreement is amended by replacing the
reference to “December 12, 2013” in subsection (a) of such Section with
“December 11, 2014”.


(b) Exhibit B of the Loan Facility Agreement is amended by replacing Section
2.3(i) of such Exhibit in its entirety with the following:


(i)    Upon Borrower’s execution of this Agreement and a Line of Credit Note and
compliance with the terms of this Agreement ,and subject to Bank’s confirmation
if requested by Aaron that Bank has a first priority security interest in the
Collateral, Bank shall notify Borrower that Borrower may request Advances
pursuant to the Line of Credit Commitment. Bank shall make such Advances into
the FCTA for the sole purpose of honoring requests from Borrower, made through
Aaron by fax, email or other electronic form of notification



--------------------------------------------------------------------------------




to Aaron by 12:00 noon (Atlanta, Georgia time) on the last Business Day
immediately prior to the 10th or the 25th day of each month, for SWIFT transfers
to suppliers of Merchandise in payment of Approved Invoices, including any
freight charges to the extent Aaron consents thereto, with Aaron’s consent, to
Borrower’s own account for the payment of sales use taxes or, to the extent
permitted by Aaron, for any other purpose. Borrower shall not use the FCTA for
any purpose other than as contemplated by this Agreement. The maximum principal
amount of Advances under the Line of Credit Commitment at any time outstanding
shall not exceed the committed amount of the Line of Credit Commitment. Each
Advance shall be in the amount of not less than $500.


(c)    Exhibit B of the Loan Facility Agreement is amended by replacing Section
2.5(i) of such Exhibit in its entirety with the following:


(i) Upon Borrower’s execution of this Agreement and a Revolving Note and
compliance with the terms of this Agreement and subject to Bank’s confirmation
if requested by Aaron that Bank has a first priority security interest in the
Collateral, Bank shall notify Borrower that Borrower may request Advances
pursuant to the Revolving Commitment. Bank shall make such Advances into the
FCTA for the sole purpose of honoring requests from Borrower, made through Aaron
by fax, email or other electronic form of notification to Aaron by 12:00 noon
(Atlanta, Georgia time) on the Business Day immediately preceding the 10th or
the 25th day of each month, to purchase inventory or, to the extent permitted,
by Aaron, for any other purpose. Borrower shall not use the FCTA for any purpose
other than as contemplated by this Agreement. The maximum principal amount of
Advances under the Revolving Commitment at any time outstanding shall not exceed
the lesser of (A) the committed amount of the Revolving Commitment and (B) (1)
the Borrowing Base, as most recently reported by Aaron to Bank pursuant to
Section 2.5(iv) hereof minus (2) the outstanding principal amount of the Term
Loan (such lesser amount herein referred to as the “Revolver Availability”).
Each Advance shall be in the amount of not less than $500.


(d) Exhibit B of the Loan Facility Agreement is amended by adding the following
Section 8.6 at the end of Section 8 of such Exhibit:


8.6    Debt. Create, incur, assume or permit to exist any Debt except:


(i)     Loan Indebtedness;


(ii)     other Debt of the Borrower in an aggregate principal amount not to
exceed $25,000 at any time outstanding; and


(ii)     Debt incurred to finance the acquisition of motor vehicles used in the
normal course of business.


(e) Exhibit C of the Loan Facility Agreement is amended by replacing Section
2.3(i) of such Exhibit in its entirety with the following:


(i) Upon Borrower’s execution of this Agreement and a Line of Credit Note and
compliance with the terms of this Agreement ,and subject to Bank’s confirmation
if requested by Aaron that Bank has a first priority security interest in the
Collateral, Bank

2

--------------------------------------------------------------------------------




shall notify Borrower that Borrower may request Advances pursuant to the Line of
Credit Commitment. Bank shall make such Advances into the DDA Account for the
sole purposes of honoring requests from Borrower, made through the Aaron’s
Proprietary System, for ACH transfers to suppliers of Merchandise in payment of
Approved Invoices, including any freight charges to the extent Aaron consents
thereto or, with Aaron’s consent, for any other purpose. Borrower shall not use
the DDA Account for any purpose other than as contemplated by this Agreement.
The maximum principal amount of Advances under the Line of Credit Commitment at
any time outstanding shall not exceed the committed amount of the Line of Credit
Commitment. Each Advance shall be in the amount of not less than $500.


(f)    Exhibit C of the Loan Facility Agreement is amended by replacing Section
2.5(i) of such Exhibit in its entirety with the following:


Upon Borrower’s execution of this Agreement and a Revolving Note and compliance
with the terms of this Agreement and subject to Bank’s confirmation if requested
by Aaron that Bank has a first priority security interest in the Collateral,
Bank shall notify Borrower that Borrower may request Advances pursuant to the
Revolving Commitment. Bank shall make such Advances into the DDA Account for the
sole purposes of honoring requests from Borrower, made through the Aaron’s
Proprietary System, for ACH transfers to suppliers of Merchandise in payment of
Approved Invoices, including any freight charges to the extent Aaron consents
thereto, with Aaron’s consent, to Borrower’s own account for the payment of
sales use taxes or, with Aaron’s consent, for any other purpose. Borrower shall
not use the DDA Account for any other purpose. The maximum principal amount of
Advances under the Revolving Commitment at any time outstanding shall not exceed
the lesser of (A) the committed amount of the Revolving Commitment and (B) the
sum of the Borrowing Base minus the outstanding principal amount of the Term
Loan, as most recently reported by Aaron to Bank pursuant to Section 2.5(iv)
hereof (such lesser amount herein referred to as the “Revolver Availability”).
Each Advance shall be in the amount of not less than $500.


(g)     Exhibit C of the Loan Facility Agreement is amended by adding the
following Section 8.6 at the end of Section 8 of such Exhibit:


8.6    Debt. Create, incur, assume or permit to exist any Debt except:


(i)    Loan Indebtedness;


(ii)     other Debt of the Borrower in an aggregate principal amount not to
exceed $25,000 at any time outstanding; and


(ii)     Debt incurred to finance the acquisition of motor vehicles used in the
normal course of business.


2.    Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Participants hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Sponsor shall have no rights under this
Amendment, until the Servicer shall have received:





3

--------------------------------------------------------------------------------




(i)
executed counterparts to this Amendment from the Sponsor, the Servicer, all
Guarantors and all Participants;

(ii)
an executed amended and restated Fee Letter between the Sponsor and the
Servicer, in form and substance satisfactory to the Servicer;

(iii)
an executed amended and restated Servicing Agreement between the Sponsor and the
Servicer in the form of Exhibit A hereto;



(iv)
a certificate of the Secretary or Assistant Secretary of the Sponsor and each
Guarantor, (A) attaching certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdiction of incorporation of
the Sponsor and the Guarantors, (B) certifying the name, title and true
signature of each officer of the Sponsor or the Guarantor, as the case may be,
executing the Amendment and (C) certifying that there have been no changes to
the articles of incorporation or bylaws of the Sponsor or any Guarantor since
the Effective Date; and



(v)
reimbursement or payment of its reasonable costs and expenses incurred in
connection with this Amendment (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Servicer).



3.    Representations and Warranties. To induce the Participants and the
Servicer to enter into this Amendment, each Credit Party hereby represents and
warrants to the Participants and the Servicer that:


(a)    The execution, delivery and performance by such Credit Party of this
Amendment (i) are within such Credit Party’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of such Credit Party’s certificate of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Credit Party or any of its Subsidiaries is a party or by which such Credit Party
or any such Subsidiary or any of their respective property is bound; (vi) do not
result in the creation or imposition of any Lien upon any of the property of
such Credit Party or any of its Subsidiaries; and (vii) do not require the
consent or approval of any Governmental Authority or any other person;


(b)    This Amendment has been duly executed and delivered for the benefit of or
on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general;


(c)    After giving effect to this Amendment, the representations and warranties
contained in the Loan Facility Agreement and the other Operative Documents are
true and correct in all material respects, and no Credit Event or Unmatured
Credit Event has occurred and is continuing as of the date hereof; and


(d)    After giving effect to this Amendment, all Participation Certificates
previously issued remain in full force and effect.



4

--------------------------------------------------------------------------------




4.    Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Sponsor of this Amendment and jointly and severally ratify and
confirm the terms of the Guaranty Agreement with respect to the indebtedness now
or hereafter outstanding under the Loan Facility Agreement as amended hereby and
all promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Sponsor to the Participants or any
other obligation of the Sponsor, or any actions now or hereafter taken by the
Participants with respect to any obligation of the Sponsor, the Guaranty
Agreement (and in the case of Sponsor, the guaranty as set forth in Article X of
the Loan Facility Agreement) (i) is and shall continue to be a primary, absolute
and unconditional obligation of such Guarantor, except as may be specifically
set forth in the Guaranty Agreement (or in the case of Sponsor, the guaranty
provisions set forth in Article X of the Loan Facility Agreement), and (ii) is
and shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty
Agreement (or in the case of Sponsor, the guaranty provisions set forth in
Article X of the Loan Facility Agreement).


5.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Loan Facility Agreement, as amended hereby, and the other Operative
Documents shall be and remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligations of the Sponsor to the
Participants and the Servicer. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Participants under the Loan Facility
Agreement, nor constitute a waiver of any provision of the Loan Facility
Agreement. This Amendment shall constitute an Operative Document for all
purposes of the Loan Facility Agreement.


6.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.


7.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Loan Facility Agreement or an
accord and satisfaction in regard thereto.


8.    Costs and Expenses. The Sponsor agrees to pay on demand all reasonable
costs and expenses of the Servicer in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of outside counsel for the Servicer with respect
thereto.


9.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


10.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


11.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]



5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Sponsor and the Guarantors, by their
respective authorized officers as of the day and year first above written.


                            
SPONSOR:


AARON’S, INC.




By: /s/Gilbert L. Danielson
Name: Gilbert L. Danielson
Title: Executive Vice President, Chief Financial Officer    




GUARANTORS:


AARON INVESTMENT COMPANY, as
Guarantor
                        


By: /s/ Gilbert L. Danielson
Name: Gilbert L. Danielson
Title: Vice President and Treasurer


            


AARON’S PRODUCTION COMPANY, as
Guarantor
                        


By: /s/ Gilbert L. Danielson
Name: Gilbert L. Danielson
Title: Vice President and Treasurer




                        
99 LTO, LLC, as Guarantor
    
By: AARON’S, INC., its Sole Manager




By: /s/ Gilbert L. Danielson
Name: Gilbert L. Danielson
Title: Executive Vice President, Chief Financial Officer



[SIGNATURE PAGE TO SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

--------------------------------------------------------------------------------






SERVICER:


SUNTRUST BANK


By:    /s/ Mike Smith
Name: Mike Smith
Title: Director


                            

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

--------------------------------------------------------------------------------






PARTICIPANTS:


SUNTRUST BANK






By:    /s/ Mike Smith
Name: Mike Smith
Title: Director

















































[SIGNATURE PAGE TO SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.




By:        /s/Kay Reedy
Name: Kay Reedy
Title: Managing Director






 























































[SIGNATURE PAGE TO SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

--------------------------------------------------------------------------------






REGIONS BANK






By: /s/Scott Rossman
Name: Scott Rossman
Title: Senior Vice President












































































        





[SIGNATURE PAGE TO SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

--------------------------------------------------------------------------------








BRANCH BANKING AND TRUST COMPANY




By: /s/Bradley B. Sands
Name: Bradley B. Sands
Title: Assistant Vice President

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.




By:        /s/Ryan Maples
Name: Ryan Maples
Title: Vice President

[SIGNATURE PAGE TO SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN FACILITY AGREEMENT]

--------------------------------------------------------------------------------




EXHIBIT A


[To be filed with Annual Report on Form 10-K for year ended December 31, 2013].



    
 

